DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04-25-2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
(Re. the 04-25-2021 IDS, there is no English copy of the Korean Office Action listed therein, and as such, that reference has not been considered)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9-10, 14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimokawa et al. (U.S. Pub. 2017/0010296).

Regarding claims 1 and 16, Shimokawa discloses (Figs. 1-11) a microneedle probe 1 (see par. [0062]) configured to be inserted into a xylem of a plant (see Abstract) to measure a flow of sap in the xylem (see Abstract, par. [0010]), the microneedle probe comprising:
a substrate [0066] extending along a longitudinal axis (horizontal axis in Figs. 1, 2, etc.) between a first end (inserted into the plant: see Figs. 1-2 and 7-11) and a second end (the other end, outside of the plant: see Figs. 1-2 and 7-11), the substrate defining an insertion portion that is configured to be inserted into the xylem of the plant (as shown in Figs. 7-9) when the microneedle probe is inserted into the xylem of the plant (as shown in Figs. 7-9);
a sensor unit 10/40A/40B [0064]/[00154] disposed on the insertion portion of the substrate (as shown in Figs. 1-2 and 7-11) and configured to measure the flow of sap [0010];
wherein the sensor unit 10 includes two temperature measuring sensors 21 (see pars. [0156] and [0164]) which are separated from each other in a direction which is perpendicular to the longitudinal axis of the substrate (as shown in Figs. 10 and 11), and a heater 12 (see pars. [0159]/[0167]) which is positioned between the two temperature measuring sensors 21 (as shown in Figs. 10-11).

Regarding claim 2, Shimokawa discloses (Figs. 1-11) the insertion portion of the substrate has a microscale in a thickness direction and a width direction (see pars. [0066] and [0071]-[0072]).
Regarding claims 3 and 17, Shimokawa discloses (Figs. 1-11) a width of the insertion portion is less than 1 mm [0072] and a thickness of the insertion portion is less than 1 mm (see pars. [0066] and [0071]).

Regarding claims 4 and 18, Shimokawa discloses (Figs. 1-11) the longitudinal axis of the substrate (horizontal direction in Figs. 7-9) is perpendicular to a direction of the flow of sap in the xylem (vertical direction: as shown in Figs. 7-9) when the insertion portion of the substrate is inserted into the xylem of the plant (as shown in Figs. 7-9).

Regarding claim 5, Shimokawa discloses (Figs. 1-11) the sensor unit is fully inserted into the flow of sap in the xylem (as shown in Figs. 7-9) when the insertion portion of the substrate is inserted into the xylem of the plant (as shown in Figs. 7-9).

Regarding claim 9, Shimokawa discloses (Figs. 1-11) the substrate further comprising a thin portion position proximate to the first end of the substrate (as shown in Fig. 2) and a thick portion position between the thin portion and the second end of the substrate (as shown in Fig. 2), a thickness of the thin portion being less than a thickness of the thick portion (as shown in Fig. 2).

Regarding claim 10, Shimokawa discloses (Figs. 1-11) the substate further comprising a base SB (support substrate: [0066]) proximate to the second end (i.e. extends from the first to second end: see Fig. 2), the base SB defining a tapered edge (at the inserted end: see Figs. 1 and 7-11) such that a width of the substrate at the base gradually increases along the longitudinal axis of the substrate (from the tip of the inserted end toward the second end: see Figs. 1 and 7-11).

Regarding claim 14, Shimokawa discloses (Figs. 1-7) a contact pad 11e/12e/21e (Figs. 3 and 4; [0091]) which connects a BUS line (as shown in Figs. 3 and 4), which is connected to the sensor unit 11/21 (as shown in Figs. 3 and 4), to an external terminal and packages the BUS line (connected to data logger DR: [0096]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (U.S. Pub. 2017/0010296).

Regarding claim 7, Shimokawa is applied as above, but does not disclose a distance between the two temperature measuring sensors is less than 1 mm.
However, such a modification would be merely a change in size/proportion of the device, which is obvious.  See MPEP 2144.04(IV)(A).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shimokawa's device so that a distance between the two temperature measuring sensors is less than 1 mm.

Regarding claim 8, Shimokawa discloses (Figs. 1-11) the first end of the substrate is sharpened (i.e. the inserted ends terminate in pointed ends: see Figs. 1 and 7).

Regarding claim 11, Shimokawa’s modified device is applied as above, but does not disclose a second sensor unit disposed on the insertion portion of the substrate and configured to measure the flow of sap; wherein the second sensor unit includes two temperature measuring sensors which are separated from each other in a direction which is perpendicular to the longitudinal axis of the substrate, and a heater which is positioned between the two temperature measuring sensors.
However, such a modification would bemerely a duplication of parts, which is obvious.  See MPEP 2144.04(VI)(B).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shimokawa’s device to include a second sensor unit disposed on the insertion portion of the substrate and configured to measure the flow of sap; wherein the second sensor unit includes two temperature measuring sensors which are separated from each other in a direction which is perpendicular to the longitudinal axis of the substrate, and a heater which is positioned between the two temperature measuring sensors.

Claims 6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (U.S. Pub. 2017/0010296) in view of Kleinhans et al. (U.S. Patent 5,452,610).

Regarding claim 6, Shimokawa is applied as above, but does not disclose the temperature measuring sensor of the sensor unit uses a temperature coefficient of resistance of a metal pattern.
Kleinhans discloses the temperature measuring sensor 1 of the sensor unit uses a temperature coefficient of resistance of a metal pattern (col. 3, lines 3-10).
Since the art recognizes that Kleinhans’ temperature sensor is an equivalent of Shimokawa's temperature sensor, and known for the same purpose of thermally measuring fluid flow, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shimokawa's device so that the temperature measuring sensor of the sensor unit uses a temperature coefficient of resistance of a metal pattern, as taught by Kleinhans.  See MPEP 2144.06(II).

Regarding claims 12-13, Shimokawa is applied as above, but does not disclose a cavity which is formed in the substrate; and a suspension which is installed on the cavity, wherein the sensor unit is installed on the suspension such that heat transfer between the sensor unit and the substrate is inhibited; and the suspension is formed as a thin film made of anodized aluminum oxide and silicon nitride (SiN).
Kleinhans discloses (Figs. 1-2) a cavity 16 (col. 2, line 60) which is formed in the substrate (as shown in Figs. 1-2); and a suspension 4 (col. 2, line 56) which is installed on the cavity (as shown in Figs. 1-2), wherein the sensor unit 1 is installed on the suspension 4 (as shown in Figs. 1-2) such that heat transfer between the sensor unit and the substrate is inhibited (col. 4, lines 9-11); and the suspension is formed as a thin film 4 made of anodized aluminum oxide and silicon nitride (SiN) – (see col. 4, lines 14-28).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shimokawa’s device to include a cavity which is formed in the substrate; and a suspension which is installed on the cavity, wherein the sensor unit is installed on the suspension such that heat transfer between the sensor unit and the substrate is inhibited; and the suspension is formed as a thin film made of anodized aluminum oxide and silicon nitride (SiN).
Such a modification would prevent heat loss to the frame (Kleinhans: col. 4, lines 9-11), and improve the response time of the sensor (Kleinhans: col. 1, lines 36-41).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (U.S. Pub. 2017/0010296) in view of Liu et al. (U.S. Pub. 2017/0030751).
Regarding claim 15, Shimokawa discloses (Figs. 1-7) a device for measuring a sap flow in a plant (par. [0010]), the device comprising:
a current generating unit 91 [0096] which generates a current [0096];
a power supply unit (implicit) which supplies power required to operate the current generating unit [0096];
a microneedle probe (as shown in Figs. 1-8) comprising: 
a substrate [0066]; and
a sensor unit 10 [0064] which is installed on the substrate (as shown in Fig. 7), generates heat (via heater 12: [0075]), and measures a temperature that changed in accordance with a sap flow [0124]-[0126], wherein the microneedle probe receives the current from the current generating unit 91 and constitutes a measurement circuit by being inserted into a plant (as shown in Fig. 7) and coming into contact with sap in a xylem (as shown in Fig. 8); and
a control unit DR [0089] which calculates sap flow [0059]-[0060] based on a value measured by the sensor unit of the microneedle probe (see pars. [0059]-[0060]  and [0124]-[0126]).
Shimokawa does not disclose that the control unit calculates sap flow density.
Liu discloses the control unit calculates sap flow density [0018]-[0020].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shimokawa’s device so that the control unit calculates sap flow density, as taught by Liu.
Such a modification would give the user further information regarding the plant’s sap flow.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852